PER CURIAM.
Ron E. Williams appeals the summary denial of his motion for post-conviction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure, in which he alleged ineffective assistance of counsel and three procedural errors. We affirm.
With regard to the claim of ineffective assistance of counsel, the motion is facially insufficient, i.e., the allegations of deficiencies are too general. See Williams v. State, 553 So.2d 309 (Fla. 1st DCA 1989). The remaining allegations could and should have been raised on direct appeal, and therefore cannot be raised in a motion for post-conviction relief. See, e.g., Demps v. State, 515 So.2d 196 (Fla. 1987). Based on the foregoing, we find that the motion was properly denied.
Affirmed.
JOANOS, WIGGINTON and ZEHMER, JJ., concur.